  Case 3:18-cv-00639-CRS Document 15 Filed 05/22/19 Page 1 of 1 PageID #: 54




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                             AT LOUISVILLE
                                                 FILED ELECTRONICALLY
APRIL CUNNINGHAM,                    )
                                     )
          Plaintiff,                 )
                                     )
      v.                             )     Case No. 3:18-CV-00639-CRS
                                     )
LIFE INSURANCE COMPANY OF NORTH)
AMERICA,                             )
                                     )
          Defendant.                 )

                              AGREED ORDER OF DISMISSAL

         Plaintiff, April Cunningham, and Defendant, Life Insurance Company of North America,

having settled all claims asserted herein, having agreed to the entry of this Order, and the Court

being sufficiently advised;

         IT IS HEREBY ORDERED that the above-referenced action be and hereby is dismissed

with prejudice, and stricken from the Court’s docket, with each party to bear its own costs.



AGREED TO:

/s/Joseph P. McDonald (by DAC with permission)    /s/David A. Calhoun
Joseph P. McDonald                                David A. Calhoun
200 E. Spring Valley Road, Suite A                Mitzi Wyrick
Dayton, OH 45458                                  WYATT, TARRANT & COMBS, LLP
joseph@mcdonaldandmcdonald.com                    500 West Jefferson Street, suite 2800
Counsel for Plaintiff, April Cunningham           Louisville, Kentucky 40202-2898
                                                  dcalhoun@wyattfirm.com
                                                  mitziwyrick@wyattfirm.com
                                                  Counsel for Defendant, Life Insurance
                                                  Company of North America
61807675.1




                                                               May 21, 2019




               Char
                  lesR.Si
                        mpsonI
                             II,Seni
                                   orJudg
                                        e
                  Unit
                     edStat
                          esDi
                             str
                               ictCour
                                     t
